DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI et al. (US 2008/0266890 hereinafter “MOCHIZUKI”) in view of Abe (US 8,240,896).
Regarding claim 16, MOCHIZUKI discloses a lighting apparatus (1, see Fig. 1) including a plurality of modules (11A, 11B, 11C, see Para. 0042), each of which includes: a light source unit (15, see Fig. 3, Para. 0050) of emitting light; a first reflection (45, see Fig. 3, Para. 0051) unit of reflecting light incident from the light source unit to discharge the reflected light outside the first reflection unit; a second reflection unit (41, see Fig. 1, Par. 0051) and a driving unit (21) connected to the reflection unit and configured of adjusting the rotational position of the reflection unit (see Fig. 13, Para. 0057-0058), wherein the plurality of driving units of the plurality of modules are connected to each other via a connection unit such that the rotational positions of the reflection units are simultaneously adjusted when one of the plurality of driving units is operated.
However, MOCHIZUKI is silent with respect to the first reflector rotatably mounted between the light source unit and the first reflection unit to reflect light and configured for allowing light emitted by the light source unit to move to the first reflection unit or blocking the light such that the light is not moved to the first reflection unit and reflecting the light at a position different from the first reflection unit to discharge the light outside the second reflection unit depending on a rotational position of the second reflection unit; driving unit (21) connected to the second reflection unit and configured of adjusting the rotational position of the second reflection unit.
Abe teaches a vehicle headlamp (1) that includes a first reflector (21), a second reflector rotatably (13) mounted between a light source unit (5u and 5D) and the first reflection unit to reflect light and configured for allowing light emitted by the light source unit to move to the first reflection unit or blocking the light such that the light is not moved to the first reflection unit and reflecting the light at a position different from the first reflection unit to discharge the light outside the second reflection unit depending on a rotational position of the second reflection unit; driving unit (14) connected to the second reflection unit and configured of adjusting the rotational position of the second reflection unit (see Col. 9; lines 39-67).
Therefore, in view of Abe, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify MOCHIZUKI to use the moveable reflector of Abe for the purpose of providing a more efficient moveable reflector with reduce vibration as suggested by Abe. One would have been motivated to make this combination to provide an improved the vehicle headlamp with improved vibration proof of the upside and downside movable reflectors.

Regarding claim 17, MOCHIZUKI further discloses each of the plurality of driving units (21, see Figs. 2, 4, 13) includes a cam unit, and wherein the plurality of cam units (57, 59, and 61, see Fig. 2) included in the plurality of driving units (e.g. gears 49, 53, and 55, see Fig. 4, Para. 0058, 0059) are connected to each other via the connection unit (13, see Fig. 4, Para. 0057).

Regarding claims 18 and 19, MOCHIZUKI further discloses each of the plurality of cam units (57, 59, and 61, see Fig. 2) includes cam grooves (57a, 59a, 61a, see Fig. 2, Para. 0060, 0062), wherein the connection unit includes a plurality of insertion protrusions (driven shaft 63, see Fig. 2, Para. 0061), and wherein each of the plurality of insertion protrusions is rotatably inserted into a corresponding cam grooves (57a, 59a, 61a, see Fig. 2, Para. 0060, 0062).
However, MOCHIZUKI is silent with respect to the cam grooves (57a, 59a, 61a, see Fig. 2, Para. 0060, 0062) is a plurality of through-holes; wherein plurality of insertion protrusions is rotatably inserted into a corresponding one of plurality of through-holes of each of the plurality of cam units; wherein the plurality of through-holes is formed to be spaced from each other in a circumferential direction of the each of the plurality of cam units, and wherein each of the plurality of insertion protrusions sequentially inserted into a corresponding one of the plurality of through-holes of each of the plurality of cam units disposed at different positions.
MOCHIZUKI further discloses a swivel driving mechanism (22/122) of the vehicle lamp (101) that includes an intermediate link (111), pressing shaft (insertion protrusions 109) and a supporting hole (121), wherein each of the plurality of insertion protrusions (e.g. 109) sequentially inserted into a corresponding one of the plurality of through-holes (127, see Fig. 13) of each of the plurality of cam units disposed at different positions.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify MOCHIZUKI by replacing cam grooves with a plurality of holes as a matter of choosing know method to form a desired light distribution, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, replacing one long groove with a plurality of through holes would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krenn (US 2015/0204503) discloses a lighting device (1) for a motor vehicle, comprising at least one light unit (2), for example two or more light units (2), wherein each light unit (2) comprises: a reflector (3) and also at least one light source (4) paired with the reflector (3); Daumueller et al. (US 5,769,525) discloses a headlight has a reflector (10) and a light source (12) which is arranged in a lamp carrier (22), which can be pivoted in relation to the reflector (10) about a horizontal axis (30) between a position for low beam and a position for high beam by means of an actuator (42); and SONG (US 2017/0336044) discloses lamp for a vehicle may include: a plurality of heat dissipation units coupled to each other; a plurality of mounting units coupled to the respective heat dissipation units so as to be adjustable in height; a plurality of reflective units passing through the respective mounting units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875